 1   MARK J. REICHEL, State Bar #155034
     REICHEL & PLESSER L.L.P.
 2   455 CAPITOL MALL, 8th FLOOR, Suite 802
     Sacramento, California 95814
 3   Telephone: (916) 498-9258
     FAX:       (888) 567-2949
 4
     mark@reichellaw.com
 5   www.reichelplesser.com
 6   Attorney for Defendant
     MOSSAB AL HARASEES
 7
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          ) Case No. 19-CR-S-019 TLN
12                                                      )
                              Plaintiff,                ) DEFENDANT’S STATUS
13                                                      ) MEMORANDUM
            v.                                          )
14                                                      ) Date: March 6, 2019
                                                        ) Time: 9:30 a.m.
15                                                      ) Judge: Troy L. Nunley
     MOSAB AL HARASEES                                  )
16                                                      )
                  Defendant.
17   __________________________
18          Defense counsel has discussed the following with
19   government counsel in advance of the current status 1.
20          Defense counsel desire to re set a status conference in
21   this matter for 3 weeks hence. Defense counsel is assembling
22   the factual documentation of when and where the defendant has
23   been living and working and traveling the past several years.
24   This is in support of a potential motion on the 2 nd Amendment
25
            1
26              Defense counsel has been in a federal trial in the Eastern District since February 19, 2019 and this
27   was the first opportunity to file this Memorandum.
28
 1   application to the current charges.       The 9 th Circuit
 2   addressed a similarly presented issue–whether an illegal
 3   alien has the 2nd Amendment right to gun possession–very
 4   recently in the published opinion of United States v. Torres.
 5   911 F. 3d 1253 (9th Cir 2019) January 8, 2019. There, the
 6   person had been deported several times and was thereafter
 7   found in possession of a gun.       The 9 th Circuit left open the
 8   remaining issues, which include the facts here where this
 9   defendnat was here lawfully, was ordered removed after an
10   extensive period of time here but ordered removed based upon
11   the expiration of his VISA time limits, and thereafter was in
12   possession of a firearm.
13       Defense counsel has spoken with government counsel and
14   desires a period of three weeks to provide this documentation
15   set forth above and an argument on the applicable law, in an
16   informal attempt at resolution.       If the matter needs a
17   briefing schedule the parties can set that before the future
18   status hearing.
19   DATED: March 7 2019
20                                   Mark J. Reichel
21                                   MARK J. REICHEL
22
23
24
25
26
27
28


                                     2
